The Prudential Insurance Company of AmericaJordan K. Thomsen Vice President and Corporate Counsel The Prudential Insurance Company of America 213 Washington Street Newark, NJ 07102-2992 (973) 802-4193fax: (973) 802-9560 September 13, 2016 Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D. C. 20549 Re:The Prudential Insurance Company of America (“Registrant”) Prudential Variable Contract Account GI-2 (“Depositor”) (File No. 811-07545) Dear Commissioners: On behalf of The Prudential Insurance Company of America and the Prudential Variable Contract Account GI-2 (the “Account”), we hereby submit, pursuant to Rule 30b-2 under the Investment Company Act of 1940 (the “Act”), that the Semiannual Reports for the underlying funds for the period ending June 30, 2016 have been transmitted to contract owners in accordance with Rule 30e-2 under the Act. We incorporate by reference the following semi-annual reports for the underlying funds: Fund Company 1940 Act Registration No. AIM Variable Insurance Funds (Invesco Variable Insurance Funds) 811-07452 AB Variable Products Series Fund 811-05398 American Century Variable Portfolios, Inc. 811-05188 Advanced Series Trust ("AST") 811-05186 Deutsche Investments VIT Funds 811-07507 Deutsche Variable Series I 811-04257 Deutsche Variable Series II 811-05002 Dreyfus Variable Investment Fund 811-05125 Fidelity Variable Insurance Products Fund II 811-05511 Fidelity Variable Insurance Products Fund III 811-07205 Fidelity Variable Insurance Products Fund V 811-05361 Franklin Templeton Variable Insurance Products Trust 811-05583 Janus Aspen Series 811-07736 JPMorgan Insurance Trust 811-07874 Lazard Retirement Series, Inc. 811-08071 MFS Variable Insurance Trust 811-08326 Neuberger Berman Advisers Management Trust ("AMT") 811-04255 PIMCO Variable Insurance Trust 811-08399 Royce Capital Fund 811-07537 T. Rowe Price Equity Series 811-07143 T. Rowe Price International Series, Inc. 811-07145 The Prudential Series Fund, Inc. 811-03623 If you have any questions regarding this filing, please contact me at (973) 802-4193. Sincerely, _/s/ Jordan K. Thomsen Jordan K. Thomsen VIA EDGAR
